     Case 2:15-cv-00575-GMN-EJY Document 105
                                         104 Filed 04/23/20
                                                   04/22/20 Page 1 of 7
                                                                      5



1    JEFF A. HARRISON
     California Bar No. 151227
2    SARA PEZESHKPOUR
     California Bar No. 260240
3    METZ & HARRISON, LLP
     139 Richmond Street
4    El Segundo, CA 90245
     Tel: (310) 648-8755
5    Fax: (310) 648-8734
     Email: JHarrison@metzharrison.com
6    Email: SPez@metzharrison.com
7
     Attorneys for Plaintiff, Monique Bennett
8
9    (Appearances continued on next page)

10
11                           UNITED STATES DISTRICT COURT

12                                   DISTRICT OF NEVADA
13
14
     MONIQUE BENNETT,        ) Case No.: 2:15-cv-00575-GMN-EJY
                             )
15               Plaintiff,  ) JOINT STIPULATION TO DISMISS
16
                             ) ACTION WITH PREJUDICE;
     vs.                     ) REQUEST FOR RETENTION OF
17                           ) JURISDICTION
18   THE PRIMADONNA COMPANY, )
     L.L.C.,                 ) Proposed Order filed concurrently herewith
19                           )
20               Defendant.  )
                             )
21                           )
22                           )

23
24
25
26
27
28
     ________________________________________________________________________________________________
                         JOINT STIPULATION TO DISMISS ACTION WITH PREJUDICE;
                                REQUEST FOR RETENTION OF JURISDICTION
                                                     1
     Case 2:15-cv-00575-GMN-EJY Document 105
                                         104 Filed 04/23/20
                                                   04/22/20 Page 2 of 7
                                                                      5



1    FISHER & PHILLIPS LLP
     BRIAN L. BRADFORD
2
     Nevada Bar No. 9158
3    300 S. Fourth Street, Suite 1500
4
     Las Vegas, NV 89109
     Tel: (702) 252-3131
5    Fax: (702) 252-7411
6
     Attorneys for Defendant,
7    The Primadonna Company, LLC
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ________________________________________________________________________________________________
                         JOINT STIPULATION TO DISMISS ACTION WITH PREJUDICE;
                                REQUEST FOR RETENTION OF JURISDICTION
                                                     2
     Case 2:15-cv-00575-GMN-EJY Document 105
                                         104 Filed 04/23/20
                                                   04/22/20 Page 3 of 7
                                                                      5



1          Pursuant to Fed. R. Civ. Proc. 41(a)(1)(A)(ii), the parties, by and through their
2    counsel of record, jointly stipulate and request the Court dismiss this action with
3
     prejudice, and that the Court retain jurisdiction over the action to enforce the terms of
4
     the parties’ settlement agreement and any disputes related thereto. This stipulation
5
     and request are based on the following recitals:
6
7                                            RECITALS
8          1.      In this action, Plaintiff Monique Bennett alleged that Defendant The
9    Primadonna Company LLC violated Title III of the Americans with Disabilities Act
10
     (“ADA”), 42 U.S.C. §12181 et seq., in its provision of goods, services, facilities,
11
     privileges, advantages, and/or accommodations provided to the public at the Primm
12
     Valley Resort and Casino in Primm, Nevada (the “Resort”).
13
14         2.      In the action, Plaintiff sought injunctive relief to have Defendant
15   remediate any alleged violations of Title III of the ADA at the Resort. Injunctive
16   relief is available under Title III of the ADA. 42 U.S.C. §12188(a)(1).
17
           3.      Plaintiff and Defendant have reached a confidential agreement to resolve
18
     all claims asserted in the action (the “Agreement”).
19
           4.      The Agreement requires the parties to perform certain obligations in the
20
21   future. It also requires the parties to attempt to informally resolve any disputes arising
22   from, or related to, compliance with the Agreement’s terms.
23         5.      In the event they are unable to informally resolve any disputes related to
24
     or arising from the Agreement, the parties agree that it would be more efficient and
25
     effective for them to seek relief from this Court, which has original jurisdiction over
26
     the action, and which is familiar with the claims asserted in the underlying action and
27
28
     ________________________________________________________________________________________________
                         JOINT STIPULATION TO DISMISS ACTION WITH PREJUDICE;
                                REQUEST FOR RETENTION OF JURISDICTION
                                                     3
     Case 2:15-cv-00575-GMN-EJY Document 105
                                         104 Filed 04/23/20
                                                   04/22/20 Page 4 of 7
                                                                      5



1    with the procedural history of the case.
2          6.      Thus, the parties have stipulated that any party may bring a motion or
3
     action to enforce the Agreement’s terms if the parties are unable to informally resolve
4
     their disputes. In the event a motion or action is initiated to enforce compliance with
5
     the Agreement, the parties have agreed to take any steps necessary to provide the
6
7    Court with a copy of the Agreement while maintaining its confidentiality.
8          7.      Because this Court has original jurisdiction over the plaintiff’s claims
9    under Title III of the ADA, retention of jurisdiction over the Agreement, to ensure the
10
     parties compliance therewith, is appropriate. Kokkonen v. Guardian Life Ins. Co. of
11
     Am., 511 U.S. 375, 381 (1994).
12
                                STIPULATION AND REQUEST
13
14         Thus, the parties stipulate and request:
15         1.       That the Court dismiss this action with prejudice, and
16         2.      That the Court, which has original jurisdiction over this action, retain
17
     jurisdiction over the action, notwithstanding its dismissal, solely to enforce any
18
     disputes that may arise related to the Agreement.
19
20
21   Dated: April 22, 2020                     METZ & HARRISON, LLP
22
23                                      By:     /s/ Sara Pezeshkpour
                                               JEFF A. HARRISON
24                                             SARA PEZESHKPOUR
25                                             METZ & HARRISON LLP
                                               Attorneys for Plaintiff, Monique Bennett
26
27
28
     ________________________________________________________________________________________________
                         JOINT STIPULATION TO DISMISS ACTION WITH PREJUDICE;
                                REQUEST FOR RETENTION OF JURISDICTION
                                                     4
     Case 2:15-cv-00575-GMN-EJY Document 105
                                         104 Filed 04/23/20
                                                   04/22/20 Page 5 of 7
                                                                      5



1
     Dated: April 22, 2020
2
3
4
                                        By:    /s/ Brian L. Bradford
                                               BRIAN L. BRADFORD
5                                              FISHER & PHILLIPS LLP
6                                              Attorneys for Defendant, The Primadonna
                                               Company, L.L.C.
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ________________________________________________________________________________________________
                         JOINT STIPULATION TO DISMISS ACTION WITH PREJUDICE;
                                REQUEST FOR RETENTION OF JURISDICTION
                                                     5
     Case
      Case2:15-cv-00575-GMN-EJY
           2:15-cv-00575-GMN-EJY Document
                                  Document104-1
                                           105 Filed
                                                Filed04/23/20
                                                      04/22/20 Page
                                                                Page61ofof72



1
2
3
4
5
6
7
8
9
10
                             UNITED STATES DISTRICT COURT
11
                                       DISTRICT OF NEVADA
12
13
14   MONIQUE BENNETT,                              ) Case No.: 2:15-cv-00575-GMN-EJY
                                                   )
15                        Plaintiff,               ) ORDER APPROVING JOINT
16                                                 ) STIPULATION TO DISMISS
     vs.                                           ) AND REQUEST FOR
17                                                 ) RETENTION OF JURISDICTION
18   THE PRIMADONNA COMPANY,                       )
     L.L.C.,                                       )
19
                                                   )
20               Defendant.                        )
                                                   )
21
                                                   )
22                                                 )
                                                   )
23
24
25
26
27
28

     [PROPOSED] ORDER RE JOINT STIPULATION TO DISMISS AND REQUEST FOR RETENTION OF JURISDICTION
     Case No.: 2:15-cv-00575-GMN-EJY                                                              1
     Case
      Case2:15-cv-00575-GMN-EJY
           2:15-cv-00575-GMN-EJY Document
                                  Document104-1
                                           105 Filed
                                                Filed04/23/20
                                                      04/22/20 Page
                                                                Page72ofof72



1
            Pursuant to the stipulation of the Parties, and for good cause shown, the Court
2    hereby dismisses the above-captioned action, with prejudice. The Court will retain
3    jurisdiction over the matter for the limited purpose of enforcing the terms of the
4    parties’ settlement agreement and any disputes related thereto.
5
6    IT IS SO ORDERED.
7
8    Dated this _____
                  23 day of April, 2020.
9
                                               Gloria M. Navarro, District Judge
10                                             UNITED STATES DISTRICT COURT
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     [PROPOSED] ORDER RE JOINT STIPULATION TO DISMISS AND REQUEST FOR RETENTION OF JURISDICTION
     Case No.: 2:15-cv-00575-GMN-EJY                                                              2
